Citation Nr: 1702139	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  02-03 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension to include as due to in-service exposure to herbicides and as secondary to service connected disabilities.

2.  Entitlement to service connection for a foot disorder claimed as flat feet, bunions, hammer toes, hallux valgus, and jungle rot of the feet.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1966 to August 1970.  His service included a tour-of-duty in the Republic of Vietnam where he earned the Combat Action Ribbon and the Purple Heart Medal.

The appeal comes before the Board of Veterans' Appeals, (Board) from February 2001 (feet) and February 2008 (hypertension) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Board issued decisions in April 2011, August 2012, and September 2014 denying the Veteran's claim for service connection for hypertension.  Each time the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Each time the Court adopted a Joint Motion for Remand (JMR) and vacated the Board's decision with respect to hypertension. 

In November 2002, a hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In November 2010, a second hearing was held before the undersigned Veterans Law Judge.  Transcripts of the November 2002 and November 2010 hearing transcripts are of record.

The Veteran's appeal for service connection for bilateral foot disorder was remanded by the Board in June 2003 in order to obtain a VA medical opinion regarding the etiology of the Veteran's foot disorders.  A VA medical opinion which includes review of the Veteran's medical history has been obtained.  There has been substantial compliance with the Board's remand orders.

The Board notes that the April 2011 Board decision remanded the Veteran's claim that addressed a stomach disorder, and that this claim will be addressed in a Board action at a later date when the development that was requested in the April 2011 Board Decision/Remand has been accomplished and completed.

With regard to the Veteran's appeals regarding waiver of overpayment, a torn retina repair residuals, and traumatic brain injury, the Veteran has requested a hearing before the Board.  An August 2016 letter from VA to the Veteran, located in the Veteran's Virtual VA file, indicates that the Veteran has been placed on a list to be provided such a hearing.  These appeals will be addressed by the Board following the requested hearing.  

Medical evidence added to the record subsequent to the June 2016 supplemental statement of the case is not relevant to the Veteran's bilateral foot claim.  Accordingly, RO consideration of these new records is not indicated prior to Board review of the Veteran's bilateral foot claim.  


FINDINGS OF FACT

1.  The Veteran has hypertension that is aggravated by his service-connected posttraumatic stress disorder.

2.  The Veteran's current disabilities of the feet first developed many years after discharge from service and are not related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).

2.  The criteria for service connection a foot disorder claimed as flat feet, bunions, hammer toes, hallux valgus, and jungle rot of the feet, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist with regards to the Veteran's hypertension claim is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

VA's duty to notify was satisfied by September 2002 and May 2004 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), private medical records and VA treatment records have been associated with the record.  The Veteran has been provided VA medical examinations and medical opinions have been obtained.  He has provided testimony at an RO hearing and at two Board hearings.       

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Service Connection Law and Regulations

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In this case, there is no presumed service connection because arthritis of the feet was not medically diagnosed within one year of discharge.

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154 (b).  In this case 38 U.S.C.A. § 1154 (b) is not for application because the Veteran has asserted that his foot disabilities are a result of boot camp rather than as a result of combat.  

III.  Hypertension

The Veteran asserted at his September 2009 RO hearing and at his November 2010 Board hearing that his hypertension is secondary to his service-connected posttraumatic stress disorder (PTSD).  The Veteran has had service connection and a 70 percent rating in effect for PTSD since August 1993.  As explained below, the Board finds that the Veteran's hypertension is aggravated by his service-connected PTSD.

Disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310.  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of a service-connected disease or injury or (2) aggravated by a service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310. 

The record contains four medical opinions from various VA and private doctors indicating that the Veteran's hypertension is aggravated by his service-connected PTSD.  An October 2007 medical opinion from a private physician states that it was his belief that the Veteran's hypertension is more likely than not related to his service-connected disabilities, to include PTSD.  He noted that PTSD is a stress-related illness and that hypertension could very well be caused by his stress.   

In October 2007 a VA physician stated that she was the Veteran's primary care physician.  She noted that she was acquainted with the Veteran's medical history, clinical status and military exposures.  It was her medical opinion that the Veteran's hypertension was more likely than not related to his service-connected disabilities, including PTSD.  

Another private physician wrote in December 2007 that the Veteran had a history of stress, PTSD, and Agent Orange exposure.  He believed that these medical problems had significant causative and aggravating factors to the Veteran's blood pressure abnormality.  It was his medical opinion that the Veteran's hypertension is more likely than not related to his service-connected disability (PTSD).

In May 2008 a VA treating physician opined that the Veteran's hypertension is aggravated by the chronic anxiety he experiences due to PTSD.  

The Board recognizes that the record also contains two VA examination reports in which the VA physicians opined that the Veteran's hypertension is not aggravated by his service-connected PTSD.  A January 2008 VA examiner stated that although mental disease and stress can temporarily elevate blood pressure during an acute phase of the disease, a review of current medical literature reveals no evidence of any medical literature that substantiates a claim that PTSD permanently causes or worsens hypertension.  

In April 2012, a VHA opinion was obtained.  The VA physician opined that the Veteran's hypertension was not caused by or aggravated by his service-connected PTSD.  He noted that the Veteran's hypertension is more likely than not related to his familial predisposition to development of hypertension.  He noted that the medical record that the Veteran has a strong family history of hypertension as well as other known risk factors.  He further noted that the Veteran is a male of African American descent which further increases his risks of the development of hypertension.

The record contains an October 2013 VHA negative opinion.  However, this opinion relates to whether the Veteran's hypertension is caused or aggravated by  herbicide exposure and is not relevant to whether the Veteran's hypertension is aggravated by his PTSD.  

The Board notes that the January 2008 VA examiner based his negative opinion on the lack of medical literature that PTSD might permanently cause or worsen hypertension.  The Board finds that this opinion is not that probative as the claims file contains literature, received in April 2012, indicating that PTSD can have an adverse effect on the cardiovascular system.  The Board also finds that the April 2012 VHA negative opinion is not that probative.  Although it provides rationale as to why the Veteran's hypertension is not caused by PTSD, it does not provide rationale as to why the physician believes that the Veteran's hypertension is not aggravated by his service-connected PTSD.  Here the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension is aggravated by his service connected PTSD.  This is because the two negative VA opinions are not that probative and because there are four physician opinions, including two from VA physicians, that opine that the Veteran's hypertension is aggravated by his service-connected PTSD, 

Based on the above, the Board finds that the Veteran has hypertension that is secondary to his service connected PTSD.  Accordingly, the Veteran is entitled to service connection for his hypertension on a secondary basis.  38 C.F.R. § 3.310.  All doubt has been held in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IV.  Feet Claim

The Veteran submitted a claim for service connection for flat feet, bunions, and jungle rot in January 2000.  He submitted numerous statements from friends and relatives in support of his claim.  He and the friends/relatives report that the Veteran did not have any foot problems prior to service, that the Veteran began to have foot symptoms during boot camp, and that the Veteran has experienced ongoing foot problems ever since service.  As explained below, the Board finds that service connection for the Veteran's foot disabilities is not warranted.  

The STRs are negative to any foot complaints.  Post service medical records show treatment for a number of other physical complaints from 1986 onward, but the earliest medical records showing foot complaints are dated in 2000.  The Veteran was first noted to have arthritis of the feet on VA x-ray in January 2005.

A May 2000 letter from a private physician states that the Veteran has bilateral hallux abductovalgus deformities acquired while performing military service.  In a March 2001 letter this physician noted that it was his belief that the Veteran's chronic foot problems, which include flatfeet, bunions, callouses, and jungle rot, are related to service.  The physician noted that the service medical records included this condition which commenced and was aggravated by boot camp.  The Board finds that these private medical opinions in favor of the Veteran's claim are of no probative value because the physician stated that the STRs reflect in-service foot disability.  This is incorrect.  The STRs contain no foot complaints, the discharge examination report indicates that the Veteran's feet had no abnormalities, and the Veteran specifically denied ever having foot trouble on his August 1970 Report of Medical History, which he filled out just prior to discharge from service.  It is clear that the private physician based his opinions on an incorrect history and thus his opinions are of no probative value.

The Veteran reported to a VA examiner in September 2002 that he developed foot pain during boot camp in 1966 and that he was told during service that he had bunions.  The VA examiner diagnosed the Veteran as having flat feet, hammer toes and bunions.  The VA examiner provided no opinion regarding the etiology of the Veteran's foot disabilities. 

The Veteran was provided another VA examination of the feet in January 2005.  The VA examiner stated that he did not review any medical records from the Veteran's period of service.  This examiner opined that the Veteran's bilateral feet bunions, hallux valgus and chronic plantar fasciitis are more than likely due to the military.  The Board finds that this VA medical opinion is of no probative value because the VA examiner did not review the Veteran's STRs.  The examiner provided the opinion based on the history as provided by the Veteran, which is inconsistent with the STRs which show no foot complaints and show that just prior to discharge from service the Veteran denied ever having foot trouble.  

On VA examination in March 2016, the Veteran reported pain in the feet during basic training in 1966.  He reported that he had continued to have pain with walking and callouses on the sides of his feet.  The diagnoses were flat feet and hammer toes.  The VA examiner opined that the Veteran's foot condition is less likely than not due to, or related to, service.  The examiner noted that the discharge records make no report of any foot problem and that there is no objective evidence supporting a connection to service.  

The Board has considered the Veteran's lay statements and the statements of his friends and family asserting that the Veteran's current disabilities of the feet are due to the Veteran's service.  However, the Board finds these lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's current foot disabilities are related to service, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Although the Veteran and his friends/relatives have reported that the Veteran had foot problems during service and continually ever since, the Board does not find these reports to be credible.  No foot problems are noted in the STRs, including the discharge examination.  Furthermore, the Veteran indicated on his Report of Medical History in preparation for discharge from service that he had never had foot problems.  Additionally, the post service medical records show no foot complaints until 2000, almost 30 years after discharge from service.  The Board also notes that the Veteran sought service connection for other disabilities since 1985, but did not seek service connection for any foot disability until 2000.  All this objective evidence indicates that there is no continuity of symptomatology since service and that the assertions of the Veteran and his friends/relatives of the Veteran having foot problems during, and ever since, service are not credible.  

As noted above, the May 2000, March 2001, and January 2005 favorable opinions are of no probative value as it is clear that these opinions were made without a review of the STRs.  Furthermore, these opinions were made based on a history provided by the Veteran which is not found to be credible.  The Board further finds that the March 2016 VA medical opinion is of great probative value.  The VA examiner reviewed the Veteran's medical history, including his STRs, and provided a rationale for his opinion.  

The most probative evidence of record is the March 2016 opinion of the VA examiner that the Veteran's current disabilities of the feet are unrelated to service.  This evidence, along with the Veteran's denial of any foot problems at time of discharge from service, and there being no record of treatment for any foot disability for a great many years after discharge from service, all indicate that the preponderance of the evidence is against the Veteran's claim.  Accordingly, service connection for a foot disorder, claimed as flat feet, bunions, hammer toes, hallux valgus, and jungle rot of the feet, is not warranted.


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for a foot disorder claimed as flat feet, bunions, hammer toes, hallux valgus, and jungle rot of the feet is denied.



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


